Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the preliminary amendment filed on 5/27/2022.  Claims 21-61 are canceled and therefore claims 1-20 are presented for examination.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See /n re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http:/www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http:/Awww.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-20 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over some claims of U.S. Patent No. 11,354,764. 
Regarding claims 1-15, claims 1-15 of U.S. Patent No. 11,354,764 contain every element of claims 1-15 of the instant application and as such anticipate claims 1-15 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious.
As to the remaining claims 16-20, they are also rejected under obvious type double patenting as stated in claim 14 above.
					Art Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Book et al., US Pub. No.20110065419. 
As to claim 1, Book discloses a method for monitoring mobile communication and generating alerts associated with targeted content, the method comprising:
 establishing a link between a monitoring user's mobile communication device and a monitored user's mobile communication device to receive communications for monitoring purposes; the monitored user's mobile communication device forwarding an incoming or outgoing communication to the monitoring user's mobile communication device (monitoring the use of mobile devices, see figs.83, 86, [0238] to [0240]); 
the monitored user's or monitoring user's mobile communication device generating an alert if the incoming or outgoing communication on the monitored user's mobile communication device contains targeted content; and the monitoring user's mobile communication device providing the alert indicating that the incoming or outgoing communication contains targeted content (filtering the an appropriate content from mobile devices, see [0239] to [0241]). 

As to claim 2, Book discloses a monitoring user's mobile communication device is authenticated to receive communications from the monitored user's mobile communication device for monitoring purposes (using authorization module, see [0145] to [0147]).

As to claim 3, Book discloses the incoming or outgoing communication comprises at least one text message or SMS message (see [0262)).

As to claim 4, Book discloses the incoming or outgoing communication comprises at least one image or MMS message (see [0262)).

As to claim 5, Book discloses the incoming or outgoing communication comprises at least one voice mail message (see [0262]).

As to claim 6, Book discloses the incoming or outgoing communication comprises at least one live voice communication session or excerpt of a live voice communication session (see [0262] and [0275])

As to claim 7, Book discloses the incoming or outgoing communication comprises at least one video clip (see [0140]).

As to claim 8, Book discloses the monitoring user's mobile communication device further providing a description of the targeted content on the monitoring user's mobile communication device for review by the monitoring user (see [0239] to [0245]).

As to claim 9, Book discloses the incoming or outgoing communication comprises at least one electronic message [0262)).

As to claim 11, Book discloses the forwarded communications from the monitored user's mobile communication device to the monitoring user's mobile communication device are exclusively outgoing (outbound) communications from the monitored user to one of more third parties (see [0239] to [0241]).

As to claim 12, Book discloses forwarded communications from the monitored user's mobile communication device to the monitoring user's mobile communication device are exclusively incoming (inbound) communications to the monitored user from one of more third parties (see [0239] to [0241)).

As to claim 13, Book discloses the monitored user's mobile communication device receives or transmits an electronic message comprising one or more of text messages, images, audio clips, video clips, SMS or MMS messages; the monitored user's mobile communication device comparing the electronic message to a list of predefined text strings, images, audio clips, or video clips previously determined to be targeted content; and predicated on a match or a comparable match, the monitored user's mobile communication device forwarding (transmitting) the electronic message to the monitoring user's mobile communication device (see [0230] to [0234]).

As to claim 14, Book discloses the monitored user's mobile communication device receives or is transmitting an electronic message comprising one or more of text messages, images, audio clips, video clips, SMS or MMS messages; and the monitored user's or monitoring user's mobile communication device comparing the electronic message to a list of predefined text strings, images, audio clips, and/or video clips previously determined to be targeted content; and predicated on a match or a comparable match, the monitored user's mobile communication device transmitting an alert to the monitoring user's communication device notifying that potential inappropriate or targeted content was detected or the monitoring user's mobile communication device generating an alert notifying that potential inappropriate or targeted content was detected (see [0230] to [0234)). 

As to claim 15, Book discloses wherein the incoming or outgoing communication resides on the monitored user’s mobile communication device and wherein the monitored user’s mobile communication device presents at least a portion of a communication on an output interface of the monitored user’s mobile communication device and wherein the monitored user’s mobile communication device reads into memory the presented portion of the communication in response to such presenting (see [0230] to [0255]).

As to claim 16, Book discloses wherein the communication comprised one or more of an electronic message, text message, message, app message, image, audio recording, audio clip, video, video clip, SMS or MMS message (see [0262] to [0266]).


As to claim 17, Book discloses the output interface comprises a display of the monitored user’s mobile communication device, wherein said presenting comprises displaying the at least a portion of the communication on the display and wherein said reading into memory comprises performing a screen capture or screen recording of at least a portion of the display (see [0262] to [0270]).


As to claim 18, Book discloses the output interface comprises an audio output of the monitored user’s mobile communication device, wherein said presenting comprises playing the at least a portion of the communication on the audio output and wherein said reading into memory comprises performing an audio recording or audio capture of the portion of the communication (see [0262] to [0270]).

As to claim 19, Book discloses the monitored user’s communication device reads into memory the presented portion of the communication at any time that the portion is presented on the output interface (see [0238] to [0250]).

As to claim 20, Book discloses wherein the communication comprises one or more of an electronic message, text message, Message, app message, image, audio recording, audio clip, video, video clip, video frame, SMS or MMS message, wherein, if it is determined that the communication contains the targeted content, the monitored user’s mobile communication device obfuscates at least a portion of the targeted content prior to the monitored user’s mobile communication forwarding the communication to the monitoring user’s mobile communication device (see [0238] to [0250]).


                                      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Book as in above and in view of Myslinski, US Pub. No.20130198196. 
As to claim 10, Book’s teachings still applied as in above.  Book does not specifically disclose that the outgoing communications transmitted (forwarded) from the monitored user's mobile communication device to the monitoring user's mobile communication device are implemented in a peer-to-peer network architecture (peer-to- peer network scheme) and wherein the monitored user's mobile communication device receives or transmits an electronic message comprising one or more of text messages, images, audio clips, video clips, SMS or MMS messages, the monitored user's mobile communication device storing the electronic message and said analyzing associated with the stored electronic message is performed via cloud computing technologies. However, Myslinski discloses the outgoing communications transmitted (forwarded) from the monitored user's mobile communication device to the monitoring user's mobile communication device are implemented in a peer-to-peer network architecture (peer-to- peer network scheme) and wherein the monitored user's mobile communication device receives or transmits an electronic message comprising one or more of text messages, images, audio clips, video clips, SMS or MMS messages, the monitored user's mobile communication device storing the electronic message and said analyzing associated with the stored electronic message is performed via cloud computing technologies (see [0108], [0122] and [0305]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Myslinski’ s teachings into the computer system of Book to process data information because it would have enabled users to remotely see live video and to control home devices via web portals or webpages.

Conclusion
     Claims 1-20 are rejected.
10.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450 Alexandria, VA 22313-1450
/KHANH Q DINH/Primary Examiner, Art Unit 2458